13 Mich. App. 648 (1968)
164 N.W.2d 706
WARD
v.
EMPLOYER'S FIRE INSURANCE COMPANY.
Docket No. 3,805.
Michigan Court of Appeals.
Decided October 22, 1968.
Leave to appeal denied January 15, 1969.
Himelstein & Ward (James D. Lovewell, of counsel), for plaintiff.
Cholette, Perkins & Buchanan (Sherman H. Cone, of counsel), for defendant.
PER CURIAM:
This is an appeal from a jury verdict of no cause of action in a suit brought by plaintiffs under a home owner's policy insuring a steam *649 boiler heating system against loss due to "sudden and accidental tearing asunder, cracking, burning, or bulging of a heating or hot water heating system."
Plaintiffs object primarily to the opinion testimony of defendant's expert witness that the damage to plaintiffs' boiler was not sudden or accidental but "was caused by erosion or corrosion over a gradual period of time" and further, that initial leakage of the boiler would dissipate and escape as steam through the exhaust stack rendering it difficult to detect. This testimony was not objected to by plaintiffs at the time of trial and the Court finds no merit in plaintiffs' claim on appeal that defendant's expert was not properly qualified.
As to plaintiffs' other claims of error raised on appeal relative to admissibility of a photograph of the damaged boiler, improper instructions of the court to the jury and admonishment of plaintiffs' counsel, review by this Court discloses no prejudicial error on the part of the trial court.
Affirmed. Costs to appellee.
LESINSKI, C.J., and FITZGERALD and TEMPLIN, JJ., concurred.